DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 21, 2021 has been entered.

Status of Claims

Applicant’s amendment filed on March 23, 2021 has been entered.  Claims 1, 6, 12 and 17 are amended.  Claim 1-20 are pending in the application.  Applicant’s amendment has overcome the objection of claims 1, 6 and 17 previously set forth in the Final Office Action mailed on February 5, 2021.

Response to Arguments

Applicant’s arguments, see p. 6-8, filed on March 23, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further search and consideration, a new ground(s) of rejection of new claims 1-20 is made in view of McDonnell (PG PUB US2017/0006083), Feng (PG PUB US2017/0012968), Singaravelu (PG PUB US2019/0253264), European Telecommunications Standards Institute (ETSI) (Network Functions Virtualisation (NFV); Management and Orchestration, ETSI GS NFV-MAN 001 V1.1.1, 2014-12), Liu (PG PUB US2017/0373939), Cooper (PG PUB US2017/0250892) and Li (PG PUB US2019/0149408).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (PG PUB US2017/0006083) in view of Feng (PG PUB US2017/0012968) and Li (PG PUB US2019/0149408).

Regarding claim 1, McDonnell teaches “a core network comprising” (see Fig. 2 for the architectural framework of an NFV system [McDonnell, Fig. 2]);
“a non-transitory memory having instructions stored thereon for registering a network function or network function template to the core network; and
a processor, operably coupled to the non-transitory memory, configured to perform the instructions of:” (A non-transitory computer readable medium (such as memory 404) having stored thereon executable instructions that when executed by the processor (such as processor 402) of a computer cause the computer to perform steps suitable for use in performing the functions described herein, comprising receiving a VPAR file containing a VNF (virtualized network functions) package, accessing a VNFD file in a VNFD directory contained within the VPAR file, uploading the VNFD file from the VNFD directory to a VNF catalog in the NFV system [McDonnell, para 0006, 0045-0046]).
“determining that registration of the network function or network function template is acceptable;” (In step 302, a VPAR file including a VNF package is received for on-boarding [registration] VNF packages in a NFV system, where the VPAR file includes at least one VNFD file [network function template].  In step 304, the NFVO (and/or the VNF package management system) attempts to locate a META-IF/MANIFEST.MF file in a manifest module or directory included in the received VPAR file. If the manifest file is not located, processing of the VPAR file ceases.  In other words, if the manifest file is located [acceptable], the process would continue [McDonnell, para 0038-0039, 0022]);
“transmitting a message including the network function or network function template to a repository in the core network;” (VNF on-boarding refers to the process of submitting a VNF package to a NFVO such that one or more VNFs contained in the VNF package included in the VPAR file are uploaded by the NFVO to a data repository, such as a uploading VNFD file to VNF catalog, where communication [message] is inherently transmitted from NFVO to the VNF catalog [McDonnell, 0016]);
 “verifying the network function or network function template against existing policies in the core network; and” (NFVO conducts verification against existing policies of  security checks and measures, such as crosschecking/comparing digests or other stored files against a digest of a trusted manifest file. If the VPAR file's certificate is deemed to be valid, the NFVO can determine whether the certificate is expired (e.g., comparing the “to” and “from” dates included in the certificate against the system date/time stamp) [McDonnell, para 0039]);
“registering, subsequent to the verifying and assigning instructions, the network function or network function template in the repository.” (As NFVO examines the VNF package identifier, where the identifier is inherently assigned.  In step 306, the VNFD file is on-boarded to the VNF catalog.  VNF on-boarding refers to the process of submitting a VNF package to a NFVO such that one or more VNFs contained in the VNF package included in the VPAR file are uploaded by the NFVO to a data repository, such as a VNF catalog [McDonnell, 0040, 0016])).
However, McDonnell does not teach the core network “transmitting a message including a requestor credential to a repository in the core network;”
“assigning a registry identifier to the network function or network function template;”
“providing a registration response including the assigned registry identifier.”
Feng teaches “transmitting a message including a requestor credential to a repository in the core network;” (The NFVO instructs a catalog (catalog) to store a VNF package into the catalog, where the VNF package includes initial credential information [requestor credential] of a VNF (Feng, para 0274-0275).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify McDonnell to comprise the claimed limitation to effectively enhance the network security by storing credential information for later use (e.g. retrieving VNF package).
“assigning a registry identifier to the network function or network function template;”
“providing a registration response including the assigned registry identifier.”
Li teaches “assigning a registry identifier to the network function or network function template;” (Fig. 3 shows NFV system 300 including OSS/BSS 324 and NFVO 302.  The NFVO receives the registration request sent by the initiator, where the registration request includes VNF deployment package information (e.g. an identifier of the deployment package).  The OSS/BSS 324 may act as an initiator of a virtualized service, and is mainly configured to request deployment of the virtualized service (e.g. assigning the identifier of the deployment package) [Li, Fig. 3, para 0062, 0058, 0064, 0038]);
“providing a registration response including the assigned registry identifier.” (The NFVO receives the registration request sent by the initiator, and returns a registration success response message, where the registration success response message includes deployment package information (e.g. an identifier of the deployment package) [Li, para 0062-0064]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify McDonnell-Feng to comprise the claimed limitation to effectively support various end-to-end telecommunications services by OSS/BSS in the NFV system (e.g. requesting deployment of the virtualized service and managing a lifecycle of the virtualized service) [Li, para 0038].

Regarding claim 4, McDonnell as modified by Feng and Li teaches “wherein the registering instruction includes adding the network function or network function template to the repository.” (VNF on-boarding refers to the process of submitting a VNF package to a NFVO such that one or more VNFs contained in the VNF package included in the VPAR file are uploaded by the NFVO to a data repository, such as a VNF catalog [McDonnell, 0016]).

Regarding claim 5, McDonnell as modified by Feng and Li teaches “wherein the message further includes a template description.” (VNF on-boarding refers to the process of submitting a VNF package to a NFVO such that one or more VNFs contained in the VNF package included in the VPAR file are uploaded by the NFVO to a data repository, such as a uploading VNFD file [template description] to VNF catalog, where communication [message] is inherently transmitted from NFVO to the VNF catalog [McDonnell, 0016]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (PG PUB US2017/0006083) in view of Feng (PG PUB US2017/0012968) and Li (PG PUB US2019/0149408) as applied to claim 1, 4 and 5 above, and further in view of in view of Singaravelu (PG PUB US2019/0253264).

Regarding claim 2, McDonnell as modified by Feng and Li teaches “wherein the determining instruction includes” (In step 302, a VPAR file including a VNF package is received for on-boarding [registration] VNF packages in a NFV system.  In step 304, the NFVO (and/or the VNF package management system) attempts to locate a META-IF/MANIFEST.MF file in a manifest module or directory included in the received VPAR file. If the manifest file is not located, processing of the VPAR file ceases.  In other words, if the manifest file is located [acceptable], the process would continue [McDonnell, para 0038-0039]).
However, McDonnell as modified by Feng and Li does not teach “receiving a registration request for the network function or network function template from a node outside the core network, and”
“verifying an identify of the node.”
Singaravelu teaches “receiving a registration request for the network function or network function template from a node outside the core network, and” (Singaravelu 
“verifying an identify of the node.” (Step 3: NFVO 111 forward the request to VIM 112 for validating the authenticity of the external user [Singaravelu, para 0162]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify McDonnell-Feng-Li to comprise the claimed limitation to effectively enhance the network security by managing the trust of the third party vendors or users [Singaravelu, para 0004].

Regarding claim 3, McDonnell as modified by Feng, Li and Singaravelu teaches “wherein the processor is further configured to” (A non-transitory computer readable medium (such as memory 404) having stored thereon executable instructions that when executed by the processor (such as processor 402) of a computer cause the computer to perform steps comprising receiving a VPAR file containing a VNF package, accessing a VNFD file in a VNFD directory contained within the VPAR file, uploading the VNFD file from the VNFD directory to a VNF catalog in the NFV system [McDonnell, para 0006, 0045]);
“perform the instruction of sending a response, based upon the registering instruction, to a networking function in the core network or to the node.” (NFVO 111 acknowledges the VNF Package on-boarding to the sender [Singaravelu, para 177]).
	The motivation regarding to the obviousness to claim 2 is also applied to claim 3.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over European Telecommunications Standards Institute (ETSI) (Network Functions Virtualisation (NFV); Management and Orchestration, ETSI GS NFV-MAN 001 V1.1.1, 2014-12) in view of Liu (PG PUB US2017/0373939), Feng (PG PUB US2017/0012968), Raleigh (PG PUB US2013/0304616) and Li (PG PUB US2019/0149408).

Regarding claim 6, ETSI teaches “a core network” (Fig. 5 shows the NFV-MANO architectural framework including components such as Virtualised Infrastructure Manager (VIM), NFV Orchestrator (NFVO), VNF Manager (VNFM), NS Catalogue, VNF Catalogue, NFV Instances repository, NFVI Resources repository and Operation System Support (OSS) and Business System Support functions (BSS) [ETSI, p.23, Fig. 5.1]);
“searching for the network function or network function template in the repository;” (NFVO can send a query the VNF Catalogue for finding a VNFD [ETSI, p.107, section B.2.5; p. 27, section 5.4.5]);
“discovering the network function or network function template in the repository; and” (NFVO can send a query the VNF Catalogue for retrieving a VNFD, and the NFVO gets from the catalogue the VNF Package(s) (e.g. VNFD) that satisfies the specified filter conditions [ETSI, p.107, section B.2.5; p. 27, section 5.4.5]);
“sending a discovery response based upon the discovering instruction to a networking function in the core network.” (The NFVO gets from the catalogue the VNF Package(s) (e.g. VNFD) that satisfies the specified filter conditions. [ETSI, p.107, section B.2.5]).
However, ETSI does not teach “a non-transitory memory having instructions stored thereon for discovering a network function or network function template in the core network; and
a processor, operably coupled to the non-transitory memory, configured to perform the instructions of:
determining that discovery of the network function or network function template is acceptable;
transmitting a message including the network function or network function template and a requestor credential to a repository in the core network;
assigning a registry identifier to the network function or network function template;
searching for the requestor credential in the repository;
discovering the requestor credential in the repository;”
Liu teaches “a non-transitory memory having instructions stored thereon for discovering a network function or network function template in the core network; and” 
“a processor, operably coupled to the non-transitory memory, configured to perform the instructions of:” (Liu discloses the software product is stored in a readable storage medium, such as a floppy disk, a hard disk or an optical disc of a computer, and includes several instructions for instructing a computer device (comprising processor 1702) to perform the methods described in the embodiments of the present invention [Liu, para 0277, 0257]);
“determining that discovery of the network function or network function template is acceptable;” (In addition to all the VNF package identifiers necessary for the network service, the third query request further carries the user identity. The user identity is used for identifying the user, and each user has a unique user identity. The network functions virtualization orchestrator can perform verification on the user according to the user identity. If the verification succeeds, a response is made to the query request, Otherwise, if the verification fails, a verification failure message is fed back, and cancellation of a response to the query request is notified [Liu, para 0151]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify ETSI to comprise the claimed limitation to effectively enhance the network security by checking the request user identity.
	However, ETSI as modified by Liu does not teach “transmitting a message including the network function or network function template and a requestor credential to a repository in the core network;”
“assigning a registry identifier to the network function or network function template;”
“searching for the requestor credential in the repository;”
“discovering the requestor credential in the repository;”
Feng teaches “transmitting a message including the network function or network function template and a requestor credential to a repository in the core network;” (The NFVO instructs a catalog (catalog) to store a VNF package into the catalog, where the VNF package includes initial credential information of a VNF (Feng, para 0274-0275).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify ETSI-Liu to comprise the claimed limitation to effectively enhance the network security by storing credential information for later use (e.g. retrieving a VNF instance).
However, ETSI as modified by Liu and Feng does not teach “assigning a registry identifier to the network function or network function template;”
“searching for the requestor credential in the repository;”
“discovering the requestor credential in the repository;”
Raleigh teaches “searching for the requestor credential in the repository;”
“discovering the requestor credential in the repository;” (The home screen additionally presents a “Recent Activity” list, showing service design activities and subscriber management activities organized by the nature of the design activity (e.g., catalog, plan, service policy, component, filter, policy event, service-discovery) or management activity (e.g., subscriber definition, subscriber group definition, roles/permissions, etc.) as well as the ID of the SDC (Service Design Center) user that performed the listed activity and the date performed.  In order to show the recently activities of the SDC user, the SDC must have searched and discovered the ID of the SDC user [Raleigh, para 0372].

However, ETSI as modified by Liu, Feng and Raleigh does not teach “assigning a registry identifier to the network function or network function template;”
Li teaches “assigning a registry identifier to the network function or network function template;” (Fig. 3 shows NFV system 300 including OSS/BSS 324 and NFVO 302.  The NFVO receives the registration request sent by the initiator, where the registration request includes VNF deployment package information (e.g. an identifier of the deployment package).  The OSS/BSS 324 may act as an initiator of a virtualized service, and is mainly configured to request deployment of the virtualized service (e.g. assigning the identifier of the deployment package) [Li, Fig. 3, para 0062, 0058, 0064, 0038]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify ETSI-Liu-Feng-Raleigh to comprise the claimed limitation to effectively support various end-to-end telecommunications services by OSS/BSS in the NFV system (e.g. on-broad request) [Li, para 0038].

Regarding claim 7, ETSI as modified by Liu, Feng, Raleigh and Li teaches “wherein the determining instruction includes” (The network functions virtualization orchestrator can perform verification on the user according to the user identity [Liu, para 0151]);
“receiving a request to discover the network function or network function template from a node outside of the core network, and” (The sender of the query request (one of the VNF lifecycle management operation) can be Operations Support System/Business Support System (OSS/BSS), which is outside the NFV-MANO framework [ETSI, p.23, Fig. 5.1; p.28, section 5.5.2; p.33, section 5.7.1]);
“verifying an identify of the node.” (In addition to all the VNF package identifiers necessary for the network service, the third query request further carries the user identity. The user identity is used for identifying the user, and each user has a unique user identity. The network functions virtualization orchestrator can perform verification on the user according to the user identity. If the verification succeeds, a response is made to the query request, Otherwise, if the verification fails, a verification failure message is fed back, and cancellation of a response to the query request is notified [Liu, para 0151]).
The motivation regarding to the obviousness to claim 6 is also applied to claim 7.

Regarding claim 8, ETSI as modified by Liu, Feng, Raleigh and Li teaches “wherein the processor” (Liu discloses the software product is stored in a readable storage medium, such as a floppy disk, a hard disk or an optical disc of a computer, and includes several instructions for instructing a computer device (comprising processor 1702) to perform the methods described in the embodiments of the present invention [Liu, para 0277, 0257]);
“is further configured to perform the instruction of sending the discovery response to the node.” (The NFVO acknowledges the VNF Packages query [ETSI, p.107, section B.2.5]).
The motivation regarding to the obviousness to claim 6 is also applied to claim 8.

Regarding claim 9, ETSI as modified by Liu, Feng, Raleigh and Li teaches “wherein the message includes information selected from template description, network function template pool, discovery criteria, return format, notification event, callback reference id and combinations thereof.” (The NFVO receives a query request for the VNF Package(s) using the operation Query VNF Packages of the VNF Package management interface with one or more filter parameters may be included in the Query operation to filter the VNF Packages, such as VNF Descriptor (VNFD).  NFVO can send a query the VNF Catalogue for finding and .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over European Telecommunications Standards Institute (ETSI) (Network Functions Virtualisation (NFV); Management and Orchestration, ETSI GS NFV-MAN 001 V1.1.1, 2014-12) in view of Liu (PG PUB US2017/0373939), Feng (PG PUB US2017/0012968), Raleigh (PG PUB US2013/0304616) and Li (PG PUB US2019/0149408) as applied to claim 6-9 above, and further in view of Cooper (PG PUB US2017/0250892).

Regarding claim 10, ETSI as modified by Liu, Feng, Raleigh and Li does not teach “wherein the processor is further configured to perform the instructions determining that subscription to the discovered network function or network function template is acceptable, and creating a subscription for the discovered network function or the network function template.”
Cooper teaches “wherein the processor is further configured to perform the instructions determining that subscription to the discovered network function or network function template is acceptable, and creating a subscription for the discovered network function or the network function template.” (The SLA policy enforcement module 524 of the NFV SLA controller 102 (including processor 202) is configured to receive SLA monitoring policy information from an OSS/BSS, and verify the SLA monitoring policy at each of the SLA agents 430 of the VNF instances 420 of the NFV infrastructure 108, where the network function is inherently discovered.  In addition, the SLA policy enforcement module 524 securely distributes the SLA policies to the SLA monitoring agents executing throughout the end-to-end SLA monitoring architecture 116 [Cooper, para 0081-0082, 0026]).
 enhance monitoring processing by verifying the monitoring readiness of the VNF instances and the associated SLA agents [Cooper, para 0082].

Regarding claim 11, ETSI as modified by Liu, Feng, Raleigh, Li and Cooper teaches “wherein the processor is further configured to perform the instructions of determining that an event associated with the subscription has occurred, and sending a response to the subscription.” (The SLA report may be usable to monitor events such as conditions where a hardware component is being significantly impacted (e.g., a processor is being starved of resources due to malicious attacks and/or software defects, monitor energy usage (e.g., for efficiency monitoring).  The SLA report generation module 540 transmits the SLA report to an OSS/BSS [Cooper, para 0088-0089]).
The motivation regarding to the obviousness to claim 10 is also applied to claim 11.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over European Telecommunications Standards Institute (ETSI) (Network Functions Virtualisation (NFV); Management and Orchestration, ETSI GS NFV-MAN 001 V1.1.1, 2014-12) in view of Feng (PG PUB US2017/0012968) and Li (PG PUB US2019/0149408).

Regarding claim 12, ETSI teaches “a core network comprising:” (Fig. 5 shows the NFV-MANO architectural framework including components such as Virtualised Infrastructure Manager (VIM), NFV Orchestrator (NFVO), VNF Manager (VNFM), NS Catalogue, VNF Catalogue, NFV Instances repository, NFVI Resources repository and Operation System Support (OSS) and Business System Support functions (BSS) [ETSI, p.23, Fig. 5.1]);
“determining that instantiation of the network function is acceptable;” (The Check Feasibility runs a feasibility check of the VNF instantiation or scaling request to reserve resources before doing the actual instantiation.  NFVO receives a request to check feasibility of VNF instantiation [ETSI, p.109-110, section B.3.1.1]);
“transmitting a message including the instantiation request for the network function to a slice instance management function in the core network;” (NFVO calls VNF Manager to check feasibility of instantiation/scaling request with the input parameters provided using the operation Instantiate/Scale VNF of the VNF Lifecycle Management interface [ETSI, p.109-110, section B.3.1.1]);
“verifying the network function can be instantiated; and” (VNF Manager validates the request and processes the VNFD and the input parameters [ETSI, p.109-110, section B.3.1.1]);
“instantiating the network function after the verifying instruction, the instantiation instruction including registration of a first instance of the network function or performing a change of state for an existing network function.” (After checking the feasibility of instantiation, NFVO calls VNF Manager to instantiate the VNF, with the instantiation data.  VNF Manager then calls the NFVO for resource allocation using the operation Allocate Resource of the Virtualised Resources Management interface, where the location of the VNF instance is selected [ETSI, p.111, section B.3.1.2; p.113, section B.3.1.6]).
However, ETSI does not teach “a non-transitory memory having instructions stored thereon for instantiating a network function in the core network; and
a processor, operably coupled to the non-transitory memory, configured to perform the instructions of:
transmitting a message including the a requestor credential for the network function to a slice instance management function in the core network;
assigning a registry identifier to the network function;
instantiating the network function after the assigning instruction”
Feng teaches “a non-transitory memory having instructions stored thereon for instantiating a network function in the core network; and
a processor, operably coupled to the non-transitory memory, configured to perform the instructions of:” (The server includes a processor 31 and a memory 32, where the processor and the memory are connected by using a bus, where a corresponding instruction for implementing the network function virtualization-based certificate configuration method according to the embodiment shown in FIG. 1 is stored in the memory 32, and the processor 32 executes the corresponding instruction for implementing the network function virtualization-based certificate configuration method according to the embodiment shown in FIG. 1. [Feng, para 0382]).
“transmitting a message including the a requestor credential for the network function to a slice instance management function in the core network;” (The NFVO sends a feasibility check message to a VNFM, to instruct the VNFM to perform feasibility check on the instantiation request. The feasibility check message carries the initial credential information of the VNF [Feng, para 0193]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify ETSI to comprise the claimed limitation to effectively enhance security of virtual network communication [Feng, para 0182].
However, ETSI as modified by Feng does not teach the core network “assigning a registry identifier to the network function;
instantiating the network function after the assigning instruction” 
Li teaches “assigning a registry identifier to the network function;” (Fig. 3 shows NFV system 300 including OSS/BSS 324 and NFVO 302.  The NFVO receives the registration request sent by the initiator, where the registration request includes VNF deployment package information (e.g. an identifier of the deployment package).  The OSS/BSS 324 may act as an 
“instantiating the network function after the assigning instruction” (The NFVO receives the VNF instantiation request sent by the initiator, and forwards the VNF instantiation request to the VNFM [Li, para 0073]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify ETSI-Feng to comprise the claimed limitation to effectively support various end-to-end telecommunications services by OSS/BSS in the NFV system (e.g. requesting deployment of the virtualized service and managing a lifecycle of the virtualized service) [Li, para 0038].

Regarding claim 13, ETSI as modified by Feng and Li teaches “wherein the message includes information selected from requester access control information, template description, instance location, network function pool, function descriptor, network service flavor descriptor, instance policy constraints, instance charging information, instance service function chaining information, instance serviced entities, instance service constraints, instantiation workflow and combinations thereof.” (VNF Instantiation input parameter includes information such as VNF address [instance location], Threshold descriptor [network service favor descriptor], Constraints [instance service constraints], NS instance identification [instance serviced entities] [ETSI, p.65, section 6.7]).

Regarding claim 14, ETSI as modified by Feng and Li teaches “wherein the determining instruction includes” (The Check Feasibility runs a feasibility check of the VNF instantiation or scaling request to reserve resources before doing the actual instantiation.  
“receiving a request to instantiate the network function from a node outside of the core network, and” (The Sender can be the OSS, which is outside the NFV-MANO framework [ETSI, p.112, section B.3.1.2; p.23, Fig. 5.1]);
“verifying an identify of the node.” (The NFVO verifies validity of request to instantiate VNF, including validating that the sender is authorized to issue this request [ETSI, p.112, section B.3.1.3]).

Regarding claim 15, ETSI as modified by Feng and Li teaches “wherein the processor is further configured to” (The server includes a processor 31 and a memory 32, where the processor and the memory are connected by using a bus, where a corresponding instruction for implementing the network function virtualization-based certificate configuration method according to the embodiment shown in FIG. 1 is stored in the memory 32, and the processor 32 executes the corresponding instruction for implementing the network function virtualization-based certificate configuration method according to the embodiment shown in FIG. 1. [Feng, para 0382]);
“perform the instruction of sending the response to a node outside the core network.” (The NFVO acknowledges the completion of the VNF instantiation to the sender [ETSI, p.112, section B.3.1.2]).
The motivation regarding to the obviousness to claim 12 is also applied to claim 15.

Regarding claim 16, ETSI as modified by Feng and Li teaches “wherein the processor is further configured to” (The server includes a processor 31 and a memory 32, where the processor and the memory are connected by using a bus, where a corresponding instruction for implementing the network function virtualization-based certificate configuration 
“perform the instruction of reconfiguring the instantiation based upon an observed reconfiguration request.” (The NFVO receives the VNF instance scaling request from the sender (e.g. OSS) [ETSI, p.120, section B.4.3]).
The motivation regarding to the obviousness to claim 12 is also applied to claim 16.

Regarding claim 17, ETSI as modified by Feng and Li teaches “wherein the reconfiguration request includes one or more of workflow, a requestor credential, instance, reconfigured location, reconfigured network function pool, reconfigured service flavor descriptor, reconfigured policy constraints, reconfigured charging information, reconfigured service function chaining information, reconfigured service constraints, backup configuration, reconfigured instantiation workflow, reconfiguration reference identification, and new configuration references.” (The information provided in the VNFD is used by the NFVO to manage and orchestrate Network Services and virtualised resources on the NFVI (e.g. scaling).  NVNF Descriptor includes information such as lifecycle_event [workflow], manifest_file [new configuration references] [ETSI, p.38, section B.6.1; p.44, section 6.3.1]).

Regarding claim 18, ETSI as modified by Feng and Li teaches “wherein the reconfiguring instruction includes a scaling request for resource allocation.” (NFVO requests from VIM allocation of changed resources (compute, storage and network) needed for the scaling request using the operations Allocate Resource or Update Resource or Scale Resource of the Virtualised Resources Management interface [ETSI, p.120, section B.4.3]).

Regarding claim 19, ETSI as modified by Feng and Li teaches “wherein the processor is further configured to” (The server includes a processor 31 and a memory 32, where the processor and the memory are connected by using a bus, where a corresponding instruction for implementing the network function virtualization-based certificate configuration method according to the embodiment shown in FIG. 1 is stored in the memory 32, and the processor 32 executes the corresponding instruction for implementing the network function virtualization-based certificate configuration method according to the embodiment shown in FIG. 1. [Feng, para 0382]);
“perform the instruction of terminating the instantiation based upon an observed termination request, and sending a termination response including a success or failure indicator.” (The scaling request includes shut down and remove instances (scale in).  The NFVO acknowledges the end of the scaling request back to the requester [ETSI, p.118, section B.4.2; p.120, section B.4.3]).
The motivation regarding to the obviousness to claim 12 is also applied to claim 19.

Regarding claim 20, ETSI as modified by Feng and Li teaches “wherein the processor is further configured to” (The server includes a processor 31 and a memory 32, where the processor and the memory are connected by using a bus, where a corresponding instruction for implementing the network function virtualization-based certificate configuration method according to the embodiment shown in FIG. 1 is stored in the memory 32, and the processor 32 executes the corresponding instruction for implementing the network function virtualization-based certificate configuration method according to the embodiment shown in FIG. 1. [Feng, para 0382]);
“perform the instruction of changing a state of a network function based upon an observed request.” (The scaling request includes changing the state of VNF instance, such as 
The motivation regarding to the obviousness to claim 12 is also applied to claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441